hPER CURIAM.*
Complaints were filed against Morris S. Borenstein (respondent) in ten separate legal matters (thirteen formal charges). Seven of the matters were part of a prior consent discipline and respondent was placed on probation. In all of these matters, the clients *366alleged that they advanced a fee to Mr. Bor-enstein to provide legal services. Most of the legal services involved patent matters. One matter was a succession proceeding. Respondent delayed performing the matters or entirely neglected the matters, failed to communicate with his clients concerning the status of their files, and then failed to refund the unearned portion of advanced fees in some of the matters. He was suspended from practice before the U.S. Patent Office as a result of two disciplinary proceedings which are part of the formal charges of these proceedings. In three of the matters, respondent failed to respond to subpoenas issued by the disciplinary board.
Prior to formal charges being filed, respondent was placed on probation and reprimanded for misconduct related to some of the complaints which comprise the formal charges now before us. On October 12,1993, his probation was revoked and the formal charges were filed by the office of disciplinary counsel on November 3, 1994 after respondent faded to comply with the consent discipline and after respondent informed the disciplinary board that he wished to resign from the practice of law in Louisiana. Respondent was served and failed to answer. After a hearing, the hearing committee recommended that respondent be disbarred. The disciplinary board concurred in the recommendation that respondent be disbarred from the practice of law with the condition that he provide an accounting and full restitution prior to application for preadmission. No objection to the findings and recommendations of the disciplinary board were filed in this court.
We note that respondent has a prior record of discipline including one private reprimand and a consent discipline.
Upon review of the record of the disciplinary board’s findings and recommendations, and considering the record and briefs which were submitted, it is the decision of this court that respondent be disbarred from the practice of law.
Disbarment ordered.

 Calogero, C.J., not on panel. Rule IV, Part 2, Sec. 3.